Citation Nr: 0122920	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for bipolar 
disorder, with history of anxiety neurosis and drug abuse, 
prior to January 9, 1990.

2.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes according to the provisions of 
38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to June 
1978.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

This case presents the Board with a convoluted procedural 
history.  Originally, an October 1978 rating decision of the 
VA Regional Office in Phoenix, Arizona (RO) granted the 
veteran service connection for anxiety neurosis, evaluated as 
noncompensable.  

An August 1990 rating decision denied a compensable 
evaluation for the veteran's service-connected anxiety 
neurosis.  During the pendency of the appeal, a January 1992 
rating decision recharacterized the veteran's psychiatric 
disability as a bipolar illness, not otherwise specified, 
with history of anxiety neurosis.  The rating decision 
assigned a 30 percent evaluation, effective January 9, 1990.  
In an August 26, 1996, decision, the Board denied entitlement 
to an effective date earlier than January 9, 1990, for the 
compensable evaluation for bipolar disorder.  In doing so, 
the Board held that the September 1988 rating decision was 
not clearly erroneous for having failed to associate the 
symptoms of his psychotic disability with the anxiety 
neurosis which was then in effect.  

In a separate decision, the Board has vacated its August 1996 
denial of entitlement to an effective date earlier than 
January 9, 1990, for the compensable evaluation for bipolar 
disorder under the provisions of 38 C.F.R. § 20.904.

Regarding the competency issue, a July 1998 rating decision 
proposed evaluating the veteran as incompetent.  A March 1999 
rating decision determined that the veteran was incompetent.  
An April 2000 Board decision remanded the issue of the 
veteran's competency, with a request that the RO provide the 
veteran with a statement of the case (SOC). 

In July 2000, the RO provided the veteran a SOC addressing 
the competency issue.  In June 2001, the veteran's 
representative submitted a communication that may be deemed 
to be the equivalent of a VA Form 9 concerning the competency 
issue.  38 C.F.R. § 20.202 (2000). 

The issue of entitlement to a compensable evaluation for 
bipolar disorder, with history of anxiety neurosis and drug 
abuse, prior to January 9, 1990, is not inextricably 
intertwined with the issue of the veteran's competency and 
will be addressed in the remand following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds, without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. §§ 
501, 5102, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.353 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he is competent for 
VA purposes.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA) , 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for a finding 
of competency by a July 2000 SOC, sent to him in August 2000.  
This notice also informed him of the evidence of record.  The 
veteran has not identified any additional post-service VA or 
private medical records relevant to the specific legal 
criteria controlling the issue on appeal.  Moreover, VA has 
conducted two examinations, resulting in two medical 
opinions, regarding the veteran's competency.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In this case, the Board 
specifically finds that the VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist regarding this issue.  VA has conducted 
relevant examinations.  The RO has obtained all pertinent 
records regarding this issue and the veteran has been 
effectively notified of the evidence required to substantiate 
his claim.  There is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  
He and his representative further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate this claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

Turning to the issue of whether the veteran is competent, the 
Board observes that for VA purposes, a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her affairs, 
including the disbursement of funds without limitation.  38 
U.S.C.A. § 3.353(a).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.  A medical opinion is required for the rating agency 
to make a determination of incompetency.  Unless the medical 
evidence is clear, convincing and leaves no doubt as to the 
person's incompetency, the rating agency will not made a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

The specific evidence in the record as to the veteran's 
competence consists in part of the report of a December 1997 
VA examination for psychiatric disorders other than PTSD or 
eating disorders.  The examiner stated that he reviewed the 
veteran's claims file and interviewed him.  The examiner set 
forth the veteran's history in detail, and provided results 
of the current psychiatric examination.  The examiner 
summarized the examination results by assigning a Axis I 
diagnosis of schizoaffective disorder, bipolar type; and 
polysubstance abuse.  The Axis V current Global Assessment of 
Functioning (GAF) score was 30.  The highest GAF score for 
the previous year was 40.  The examiner specifically noted 
that given the veteran's history of substance abuse, he did 
not believe that the veteran was competent to handle funds VA 
owed him.  The examiner concluded that the veteran should be 
assigned a conservator if he did not already have one.  

In September 1998 correspondence, W.P., M.D., provided that 
he had examined the veteran for the purpose of determining 
whether he was competent to handle his own funds.  Dr. P.  
noted that the veteran assured him that he was not currently 
a drug or alcohol user.  Dr. P. noted that on examination, he 
found the veteran to be coherent, mentally clear and fully 
oriented.  There were no delusions or hallucinations.  The 
veteran was not psychotic.  Dr. P. noted that he had reviewed 
the report of his previous examination of the veteran, 
conducted in November 1993.  

According to the report of a November 1998 VA examination for 
psychiatric disorders, other than PTSD or eating disorders, 
the veteran admitted to using heroine, injecting it 
intravenously twice a day.  He would not admit the amount he 
spent on heroine but said that he did not feel good about it 
and really wanted to go to detox.  The veteran also reported 
having used direct deposit, which he had stopped three months 
earlier because he felt that someone in his family was 
disturbing his money.  He said that he received almost $2500 
a month and had no savings.  He said that he spent $700 a 
month on rent and reported recently having been on a buying 
spree, purchasing a TV, VCR and three bicycles.  He also 
bought a lot of compact discs.  He said that he did not 
gamble much but did spend a lot of money traveling.  He said 
that he felt restless and believed that someone was out to 
get him, so he ended up traveling from state to state.  The 
veteran noted that he believed he had been harassed since 
1984 by the U.S. government and other agencies, but refused 
to elaborate.  

The examiner stated that he had discussed competency with the 
veteran and what it would entail.  The examiner also provided 
the results of his psychiatric interview with the veteran.  
The examiner summarized the current examination results by 
assigning an Axis I diagnosis of schizoaffective disorder, 
mixed.  The Axis V current GAF score was 42.  The examiner 
expressed the opinion that at that point the veteran was not 
competent to manage his affairs and finances.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran is competent for VA purposes.  The Board 
also determines that there is no reasonable doubt regarding 
the veteran's mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation.  38 C.F.R. §§ 3.102, 3.353(d).

In so finding, the Board recognizes that the opinion by Dr. 
P. constitutes medical evidence of the veteran's competency.  
Nevertheless, the Board finds that the VA medical opinions of 
December 1997 and November 1998, supporting a finding of 
incompetency, are more probative.  

First, the VA medical opinions set forth very low GAF scores.  
According to the GAF Scale, a score between 31 and 40 
represents some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school) (emphasis in 
original).  A score between 41 and 50 represents serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition); 38 C.F.R. § 4.125 (2000).  Taken 
together, the veteran's scores of 30, 40 and 42 indicate that 
he does note have the mental capacity to contract or to 
manage his affairs.  

In addition, the December 1997 VA medical opinion provides 
that it was based on a review of the veteran's claims file.  
The November 1998 VA medical opinion provides a discussion of 
the veteran's financial affairs.  On the other hand, Dr. P. 
based his opinion in part on an examination report dated five 
years earlier.  In addition, Dr. P.'s opinion that the 
veteran was competent was based in part on the veteran's own 
report of not using drugs or alcohol.  This assertion by the 
veteran is not supported by the clinical medical evidence of 
record, or the veteran's own testimony during the November 
1998 VA examination.  Finally, the Board finds that a 
determination of incompetency is consistent with the 
veteran's 100 percent evaluation for bipolar disorder, with 
history of anxiety neurosis and drug abuse.

In light of the foregoing, the Board determines that the 
veteran is not competent for VA purposes.


ORDER

The veteran is not competent for VA purposes.


REMAND

As noted above, under the provisions of 38 C.F.R. § 20.904 
the Board vacated its August 26, 1996, denial of entitlement 
to an effective date earlier than January 9, 1990, for the 
compensable evaluation for bipolar disorder.  The Board held 
that its August 1996 decision did not consider all VA 
treatment records of which VA had constructive knowledge.  
Bell v. Derwinski, 2 Vet. App 611, 613 (1992).  As a result, 
the Board's 1996 adjudication of the veteran's claim denied 
him due process.

VA treatment records dated within one year prior to January 
9, 1990, and not considered by the Board at the time of its 
August 1996 decision, consist of the discharge summary report 
of an October 1989 hospitalization at the Salt Lake City VA 
Medical Center (VAMC).  Given that the January 1992 rating 
decision effectively expanded the grant of service connection 
to include bipolar disorder based on the veteran's January 9, 
1990 claim, VA must make additional determinations.  The RO 
must consider the October 1989 discharge summary report to 
determine whether: 1) it constituted an informal claim for 
service connection for bipolar disorder later perfected by 
the formal claim (and, if an earlier effective date was 
granted for service connection for bipolar disorder prior to 
January 9, 1990, whether the earlier effective date could 
then be assigned on that basis for the increased rating); or 
2) whether, assuming the earliest effective date for the 
grant of service connection for bipolar disorder remained 
January 9, 1990, the October 1989 discharge summary report 
demonstrated an increased in severity of the service 
connected anxiety disorder within one year prior to January 
9, 1990.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Hazen v. Gober, 
10 Vet. App. 511 (1997) that all evidence of record must be 
considered in order to determine an earlier effective date.  
Thus, VA medical evidence constructively of record at the 
time of the Board August 1996 decision must be considered.  

VA treatment records dated between January 9, 1990, and 
August 26, 1996, and not considered by the Board at the time 
of its August 1996 Board decision, include outpatient 
treatment records from the Las Vegas VAMC dated from April 
1990 to March 1997; VA inpatient medical reports dated in May 
1990; discharge summary reports pertaining to 
hospitalizations at the Salt Lake City VAMC in July 1991, 
September 1991, January and February 1993, and August 1994; a 
March 1996 history and physical report from Nellis Federal 
Hospital; and various records of VA treatment submitted by 
the veteran in September 1997.

Other pertinent evidence now in the claims file, and not of 
record at the time of the August 1996 Board decision, 
consists of favorable Social Security Administration (SSA) 
determinations dated in March 1988 and July 1995. 

In view of the Board's order vacating the August 1996 
decision, the question of entitlement to a compensable 
evaluation for bipolar disorder, with history of anxiety 
neurosis and drug abuse, prior to January 9, 1990, must be 
considered de novo, or, in other words, on a clean slate.  
Review of the procedural history and development of the 
instant appeal persuades the Board that it cannot decide the 
merits of the appellant's reopened claim without potential 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Thus, in the interest of due process, the case 
must be remanded to the RO to allow the RO to review the 
evidence on a de novo basis, including pertinent VA medical 
evidence added to the record after August 26, 1996.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal. The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Therefore, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

On remand, the RO will also have the opportunity to determine 
what effect, if any, the change in the law has on this 
pending matter.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to a compensable evaluation 
for bipolar disorder, with history of 
anxiety neurosis and drug abuse, prior to 
January 9, 1990.  In doing so, the RO 
must consider all pertinent evidence, 
including that submitted after August 26, 
1996.  

The RO must address whether;

1)  there was any evidence constructively 
before the Board constituting an informal 
claim for service connection for bipolar 
disorder later perfected by the veteran's 
formal claim (and, if an earlier 
effective date was granted for service 
connection for bipolar disorder prior to 
January 9, 1990, whether the earlier 
effective date could then be assigned on 
that basis for the increased rating); or 

2) whether, assuming the earliest 
effective date for the grant of service 
connection for bipolar disorder remained 
January 9, 1990, there was any evidence 
that demonstrated an increased in 
severity of the service connected anxiety 
disorder within one year prior to January 
9, 1990.

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 


